Per Curiam.
Plaintiffs in error, three in number, were convicted in the Atlantic County Court of Quarter Sessions of receiving stolen goods. Two grounds are relied on for reversal. First, that the verdict was contrary to the weight of the evidence; and second, that no lawful verdict was ever rendered.
We think the first is not sustained. There was ample proof that the goods were stolen, that the plaintiffs in error purchased them from the man who had stolen them Avith the knowledge that they had been stolen, and that they divided Avith the thief the proceeds of subsequent sales.
On the second point, however, we think the judgment must be reversed. The record shows that the case was tried before Judge Smathers and a jury, and that after the court adjourned, while it was not in session, in the absence of the judge, and without authority from him the clerk of the court received the verdict and discharged the jury.
The only authority vested in the clerk to receive the A7er-dict of a jury in a criminal case is to be found in section 2 of the act of 1899 {Pampli. L. 1899, p. 218; 2 Comp. Stat., p. 1844), which provides that the judge may direct a verdict to be taken by the clerk in the absence of the judge. Fo such authority was given in the present case and therefore no lawful verdict was rendered. State v. Simon, 101 N. J. L. 11.
The judgment is reversed.